Case: 4:19-cr-00193-AGF-NAB Doc. #: 4 Filed: 03/07/19 Page: 1 of 2 PageID #: 16



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )
                                                     )
 v.                                                  )   No. 4:19-cr-00193-AGF-NAB
                                                     )
 JEFFREY DALE EISENBATH,                             )
                                                     )
       Defendant.                                    )

                REQUEST FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Kyle T. Bateman, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

       Further, the Government asserts:

       Defendant is currently serving a four year sentence pursuant to his guilty plea to

invasion of privacy in violation of RSMo. § 565.252, in the St. Charles County Circuit

Division. Defendant was sentenced on November 9, 2018.

       Defendant is charged with two counts of Production of Child Pornography, Title

18, United States Code, Section 2251(a); one count of Receipt of Child Pornography,

Title 18, United States Code, Section 2252A(a)(2); and one count of Possession of Child

Pornography, Title 18, United States Code, Section 2252A(a)(5)(B).




                                                 1
Case: 4:19-cr-00193-AGF-NAB Doc. #: 4 Filed: 03/07/19 Page: 2 of 2 PageID #: 17



       The offense of Production of Child Pornography carries a mandatory minimum

term of imprisonment of 15 years, and a maximum term of 30 years. 18 U.S.C.

§ 2251(e). The offense of Receipt of Child Pornography carries a mandatory minimum

term of imprisonment of 5 years, and a maximum term of 20 years. 18 U.S.C.

§ 2252A(b)(1). The offense of Possession of Child Pornography carries a maximum term

of imprisonment of 10 years. 18 U.S.C. § 2252A(b)(2).

       Title 18, United States Code, Section 3142(e) states that:

       Subject to rebuttal by the person, it shall be presumed that no condition or
       combination of conditions will reasonably assure the appearance of the person as
       required and the safety of the community if the judicial officer finds that there is
       probable cause to believe that the person committed an offense...involving a
       minor victim under section...2251 or 2252A...of [Title 18].

       Defendant cannot show that there is any condition or combination of conditions

that will assure the safety of the community.

       WHEREFORE, the Government respectfully requests that the Court order the defendant

to be detained pending trial.

                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 United States Attorney

                                                 /s/ Kyle T. Bateman
                                                 KYLE T. BATEMAN, #996646DC
                                                 Assistant United States Attorney
                                                 111 S. 10th Street, Room 20.333
                                                 St. Louis, Missouri 63102
                                                 (314) 539-2200
